        19-10974-smb             Doc 1              Filed 03/29/19       Entered 03/29/19 23:48:04                    Main Document
                                                                        Pg 1 of 19
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of New York
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Sizmek Technologies, Inc.



2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          401 Park Avenue South
                                          Number            Street                                    Number         Street

                                          5th Floor

                                          New York                      NY           10016
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business


                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://www.sizmek.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         19-10974-smb              Doc 1      Filed 03/29/19           Entered 03/29/19 23:48:04                     Main Document
                                                                      Pg 2 of 19
Debtor            Sizmek Technologies, Inc.                                          Case number (if known)
           Name



                                              A. Check One:
7.   Describe debtor’s business
                                              ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                              ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                              ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                              ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                              ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                              ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                              ☒ None of the above

                                              B. Check all that apply:
                                              ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                              ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                 § 80a-3)
                                              ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                              C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              5418 (Advertising, Public Relations, and Related Services)

8. Under which chapter of the                 Check One:
   Bankruptcy Code is the
   debtor filing?                             ☐ Chapter 7

                                              ☐ Chapter 9

                                              ☒ Chapter 11. Check all that apply:

                                                                ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                  insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                                  4/01/19 and every 3 years after that).
                                                                ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                  debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                  of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                  documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                ☐ A plan is being filed with this petition.

                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                  Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                  Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                  Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                  12b-2.
                                              ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.        District                           When                      Case number
   within the last 8 years?                                                                      MM/DD/YYYY
     If more than 2 cases, attach a                  District                           When                      Case number
     separate list.                                                                              MM/DD/YYYY

10. Are any bankruptcy cases            ☐ No
    pending or being filed by a         ☒ Yes.                                                                    Relationship     Affiliate
                                                     Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                         District    Southern District of New York
     List all cases. If more than 1,                                                                              When             03/29/2019
     attach a separate list.                        Case number, if known _______________________                                  MM / DD / YYYY



     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
             19-10974-smb            Doc 1        Filed 03/29/19          Entered 03/29/19 23:48:04                        Main Document
                                                                         Pg 3 of 19
    Debtor           Sizmek Technologies, Inc.                                          Case number (if known)
              Name



    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                           ☒     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No1
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                      ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                      ☐    It needs to be physically secured or protected from the weather.

                                                       ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).
                                                      ☐    Other


                                                      Where is the property?
                                                                                           Number          Street



                                                                                           City                                  State       Zip Code



                                                      Is the property insured?
                                                      ☐ No

                                                      ☐ Yes.     Insurance agency

                                                                 Contact name
                                                                 Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐      1-49                      ☒      1,000-5,000                        ☐    25,001-50,000
        creditors                         ☐      50-99                     ☐      5,001-10,000                       ☐    50,001-100,000
        (on a consolidated                ☐      100-199                   ☐      10,001-25,000                      ☐    More than 100,000
        basis)
                                          ☐      200-999



    15. Estimated assets                  ☐      $0-$50,000                ☐      $1,000,001-$10 million              ☐   $500,000,001-$1 billion
                                          ☐      $50,001-$100,000          ☐      $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                          ☐      $100,001-$500,000         ☐      $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                          ☐      $500,001-$1 million       ☒      $100,000,001-$500 million           ☐   More than $50 billion



1
       Although the Debtor is not aware of any definition of ‘imminent and identifiable hazard’ as used in this form, the Debtor does not believe it owns or
       possesses any real or personal property that poses or is alleged to pose a threat of imminent and identifiable hazard to the public health or safety.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         19-10974-smb           Doc 1         Filed 03/29/19           Entered 03/29/19 23:48:04                          Main Document
                                                                      Pg 4 of 19
Debtor           Sizmek Technologies, Inc.                                           Case number (if known)
          Name




16. Estimated liabilities            ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
                                     ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☐   $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐   $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☒    $100,000,001-$500 million              ☐   More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            03/29/2019
                                                              MM/ DD / YYYY


                                              /s/ Mark Grether                                                   Mark Grether
                                              Signature of authorized representative of debtor                Printed name

                                              Title    President




18. Signature of attorney                     /s/ Stephen E. Hessler, P.C.                                   Date        03/29/2019
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Stephen E. Hessler, P.C.
                                              Printed name
                                              Kirkland & Ellis LLP
                                              Firm name
                                              601 Lexington Avenue
                                              Number               Street
                                              New York                                                               New York          10022
                                              City                                                                   State               ZIP Code
                                              (212) 446-4800                                                         stephen.hessler@kirkland.com
                                              Contact phone                                                              Email address
                                              4576856                                             New York
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
    19-10974-smb                Doc 1        Filed 03/29/19           Entered 03/29/19 23:48:04   Main Document
                                                                     Pg 5 of 19



 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                           Southern District of New York
                                         (State)                                                      ☐ Check if this is an
 Case number (if known):                                   Chapter     11                                 amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of New York for relief under chapter 11 of title 11 of the United
States Code. The Debtors have moved for joint administration of these cases under the case number assigned to
the chapter 11 case of Sizmek Inc.

 Sizmek Inc.
 Sizmek DSP, Inc.
 Sizmek Technologies, Inc.
 Wireless Artist LLC
 WirelessDeveloper, Inc.
 X Plus One Solutions, Inc.
 X Plus Two Solutions, LLC
 Point Roll, Inc.
19-10974-smb   Doc 1   Filed 03/29/19    Entered 03/29/19 23:48:04   Main Document
                                        Pg 6 of 19
19-10974-smb   Doc 1   Filed 03/29/19    Entered 03/29/19 23:48:04   Main Document
                                        Pg 7 of 19
19-10974-smb   Doc 1   Filed 03/29/19    Entered 03/29/19 23:48:04   Main Document
                                        Pg 8 of 19
19-10974-smb   Doc 1   Filed 03/29/19    Entered 03/29/19 23:48:04   Main Document
                                        Pg 9 of 19
             19-10974-smb                 Doc 1         Filed 03/29/19 Entered 03/29/19 23:48:04                                 Main Document
                                                                      Pg 10 of 19


      Fill in this information to identify the case:

      Debtor name        Sizmek Inc., et al.

      United States Bankruptcy Court for                                                                                            ☐
      the:                                        Southern District of New York                                                                   Check if this is an
      Case number (If                                                                                                                             amended filing
                                                                                         (State)
      known):




     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders                                                 12/15

     A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not
     include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured
     claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.

                                                                                                                                               Amount of claim

                                                                                               Nature of                            If the claim is fully unsecured, fill in only
                                                                                                claim                            unsecured claim amount. If claim is partially
                                                                                                                                      secured, fill in total claim amount and
                                                                                                                 Indicate if
                                                                                             (for example,                       deduction for value of collateral or setoff to
                                                                                                                  claim is
    Name of creditor and complete mailing          Name, telephone number and email           trade debts,                                  calculate unsecured claim.
                                                                                                                contingent,
        address, including zip code                   address of creditor contact             bank loans,                        Total
                                                                                                               unliquidated,
                                                                                              professional                       claim,      1Deduction
                                                                                                                or disputed
                                                                                             services, and                          if       for value of
                                                                                              government                         partia       collateral         Unsecured Claim
                                                                                               contracts)                          lly         or setoff
                                                                                                                                 secur            [1]
                                                                                                                                   ed
    Index Exchange, Inc.                         Mr. Andrew Casale                                                                                             $8,912,926
                                                 416-785-5908
                                                                                             Trade
1                                                74 Wingold Avenue
                                                                                             payable
                                                 Toronto, ON M6B 1P5
                                                 Canada
    PubMatic, Inc.                               Mr. Rajeev Goel                                                                                               $7,339,230
                                                 650-331-3485
                                                 press@pubmatic.com                          Trade
2
                                                 305 Main Street, First Floor                payable
                                                 Redwood City, CA 94063
                                                 United States
    OpenX Technologies Inc.                      Mr. John Gentry                                                                                               $5,918,022
                                                 626-204-0811
                                                 marketing@openx.com                         Trade
3
                                                 888 East Walnut Street, 2nd Floor           payable
                                                 Pasadena, CA 91101
                                                 United States
    AppNexus, Inc.                               Mr. Michael Rubenstein                                                                                        $5,279,740
                                                 646-825-6460
                                                 pr@appnexus.com                             Trade
4
                                                 28 West 23rd Street, Floor 4                payable
                                                 New York, NY 10010
                                                 United States




              1 The Debtors reserve the right to assert setoff and other rights with respect to any of the
              claims listed herein.
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                       Main Document
                                                                 Pg 11 of 19


                                                                                                                                Amount of claim

                                                                                    Nature of                        If the claim is fully unsecured, fill in only
                                                                                     claim                        unsecured claim amount. If claim is partially
                                                                                                                       secured, fill in total claim amount and
                                                                                                    Indicate if
                                                                                  (for example,                   deduction for value of collateral or setoff to
                                                                                                     claim is
     Name of creditor and complete mailing     Name, telephone number and email    trade debts,                              calculate unsecured claim.
                                                                                                   contingent,
         address, including zip code              address of creditor contact      bank loans,                    Total
                                                                                                  unliquidated,
                                                                                   professional                   claim,      1Deduction
                                                                                                   or disputed
                                                                                  services, and                      if       for value of
                                                                                   government                     partia       collateral         Unsecured Claim
                                                                                    contracts)                      lly         or setoff
                                                                                                                  secur            [1]
                                                                                                                    ed
     Google Inc.                             Attn: Legal Dept                                                                                   $4,571,033
                                             212-683-0001
                                                                                  Trade
 5                                           111 8th Avenue, 10th Floor
                                                                                  payable
                                             New York, NY 10011
                                             United States
     AOL Advertising Inc.                    Attn: Legal Dept                                                                                   $4,132,474
                                             212-426-1700
                                             press@oath.com                       Trade
 6
                                             770 Broadway, 5th Floor              payable
                                             New York, NY 10003
                                             United States
     Rubicon Project Inc.                    Mr. Michael G. Barrett                                                                             $3,563,941
                                             310-207-0272
                                             investor@rubiconproject.com          Trade
 7
                                             12181 Bluff Creek Drive, 4th Floor   payable
                                             Los Angeles, CA 90094
                                             United States
     Bidswitch Inc.                          Mr. Barry Adams                                                                                    $2,938,061
                                             646-762-2445
                                             sales@bidswitch.com                  Trade
 8
                                             625 Broadway, 10th Floor             payable
                                             New York, NY 10012
                                             United States
     Media.net Advertising FZ-               Mr. Vaibhav Arya                                                                                   $1,864,590
                                             971-50-842 -6448
     LLC                                     advertisers@media.net                Trade
 9
                                             107/108, DIC Building 5              payable
                                             Dubai Internet City, Dubai 215028
                                             United Arab Emirates
     Vector Capital                          Mr. Ron Baden                                                                                      $1,800,000
                                             415-293-5000
     Management, LP                          vectorcapital@vectorcapitalmgmt.co
                                             m                                    Professional
10
                                             One Market Street, Steuart Tower     Services
                                             23rd Floor
                                             San Francisco, CA 94105
                                             United States
     Amazon Web Services                     Mr. Joseph DePalo                                                                                  $1,327,357
                                             206-266-4064
11
     Emea Sarl                               1200 12th Avenue South, Suite 1200
                                                                                  Trade
                                                                                  payable
                                             Seattle, WA 98144
                                             United States
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                       Main Document
                                                                 Pg 12 of 19


                                                                                                                                Amount of claim

                                                                                    Nature of                        If the claim is fully unsecured, fill in only
                                                                                     claim                        unsecured claim amount. If claim is partially
                                                                                                                       secured, fill in total claim amount and
                                                                                                    Indicate if
                                                                                  (for example,                   deduction for value of collateral or setoff to
                                                                                                     claim is
     Name of creditor and complete mailing     Name, telephone number and email    trade debts,                              calculate unsecured claim.
                                                                                                   contingent,
         address, including zip code              address of creditor contact      bank loans,                    Total
                                                                                                  unliquidated,
                                                                                   professional                   claim,      1Deduction
                                                                                                   or disputed
                                                                                  services, and                      if       for value of
                                                                                   government                     partia       collateral         Unsecured Claim
                                                                                    contracts)                      lly         or setoff
                                                                                                                  secur            [1]
                                                                                                                    ed
     Integral Ad Science, Inc.               Ms. Lisa Utzschneider                                                                              $1,183,829
                                             646-278-4871
                                             press@integralads.com                Trade
12
                                             95 Morton Street, 8th Floor          payable
                                             New York, NY 10014
                                             United States
     RhythmOne (US) Holdings                 Mr. Richard O'Connor                                                                               $1,062,836
                                             415-655-1450
     Inc.                                    IR@rhythmone.com                     Trade
13
                                             251 Kearny Street, 2nd Floor         payable
                                             San Francisco, CA 94108
                                             United States
     Sovrn Inc.                              Mr. Walter Knapp                                                                                   $1,006,093
                                             303-493-5490
                                             andy@sovrn.com                       Trade
14
                                             1750 29th Street, Suite 2036         payable
                                             Boulder, CO 80301
                                             United States
     LiveRamp Corp.                          Mr. Scott E. Howe                                                                                  $1,004,449
                                             866-352-3267
                                             investor.relations@liveramp.com      Trade
15
                                             225 Bush Street, 17th Floor          payable
                                             San Francisco, CA 94104
                                             United States
     GumGum, Inc.                            Mr. Ophir Tanz                                                                                        $920,439
                                             844-522-7270
                                             PR@gumgum.com                        Trade
16
                                             1314 7th Street, 5th Floor           payable
                                             Santa Monica, CA 90401
                                             United States
     Facebook, Inc.                          Mr. Mark Elliot Zuckerberg                                                                            $864,116
                                             650-543-4800
                                                                                  Trade
17                                           1601 Willow Road
                                                                                  payable
                                             Menlo Park, CA 94025
                                             United States
     Lohika Systems, Inc.                    Mr. Daniel Dargham                                                                                    $803,715
                                             650-753-2025
                                             info@lohika.com                      Professional
18
                                             1001 Bayhill Drive, Suite 108        Services
                                             San Bruno, CA 94066
                                             United States
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                        Main Document
                                                                 Pg 13 of 19


                                                                                                                                 Amount of claim

                                                                                     Nature of                        If the claim is fully unsecured, fill in only
                                                                                      claim                        unsecured claim amount. If claim is partially
                                                                                                                        secured, fill in total claim amount and
                                                                                                     Indicate if
                                                                                   (for example,                   deduction for value of collateral or setoff to
                                                                                                      claim is
     Name of creditor and complete mailing     Name, telephone number and email     trade debts,                              calculate unsecured claim.
                                                                                                    contingent,
         address, including zip code              address of creditor contact       bank loans,                    Total
                                                                                                   unliquidated,
                                                                                    professional                   claim,      1Deduction
                                                                                                    or disputed
                                                                                   services, and                      if       for value of
                                                                                    government                     partia       collateral         Unsecured Claim
                                                                                     contracts)                      lly         or setoff
                                                                                                                   secur            [1]
                                                                                                                     ed
     EntIT Software LLC                      Attn: Legal Dept                                                                                       $739,348
                                             301-838-5000
                                             investors@microfocus.com
19                                           One Irvington Center, 700 King Farm
                                             Boulevard Suite 400
                                             Rockville, MD 20850-5736
                                             United States
     comScore Inc                            Mr. Bryan J. Wiener                                                                                    $673,497
                                             703-438-2000
                                             press@comscore.com                    Trade
20
                                             11950 Democracy Drive, Suite 600      payable
                                             Reston, VA 20190
                                             United States
     Placemedia, Inc.                        Attn: Legal Dept                                                                                       $618,949
                                             818-285-0360
                                                                                   Trade
21                                           14930 Ventura Boulevard, Suite 210
                                                                                   payable
                                             Sherman Oaks, CA 91403
                                             United States
     Sonobi Inc.                             Mr. Michael Connolly                                                                                   $576,853
                                             212-796-4579
                                             michael@sonobi.com                    Trade
22
                                             915 Broadway, Suite 1802              payable
                                             New York, NY 10010
                                             United States
     Equinix, Inc.                           Mr. Charles J. Meyers                                                                                  $574,156
                                             800-322-9280
                                             invest@equinix.com                    Trade
23
                                             One Lagoon Drive                      payable
                                             Redwood City, CA 94065
                                             United States
     Cox Comet, LLC                          Attn: Legal Dept                                                                                       $522,194
                                             404-843-5000
                                                                                   Professional
24                                           1001 Summit Boulvard, Suite 1200
                                                                                   Services
                                             Atlanta, GA 30319
                                             United States
     Oracle America Inc.                     Attn: Legal Dept                                                                                       $441,705
                                             650-506-5200
                                                                                   Trade
25                                           500 Oracle Parkway
                                                                                   payable
                                             Redwood City, CA 94065
                                             United States
     Double Verify, Inc.                     Attn: Mr. Nicola Allais                                                                                $440,498
                                             212-631-2111
                                                                                   Trade
26                                           233 Spring Street, 4th Floor
                                                                                   payable
                                             New York, NY 10013
                                             United States
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                         Main Document
                                                                 Pg 14 of 19


                                                                                                                                  Amount of claim

                                                                                      Nature of                        If the claim is fully unsecured, fill in only
                                                                                       claim                        unsecured claim amount. If claim is partially
                                                                                                                         secured, fill in total claim amount and
                                                                                                      Indicate if
                                                                                    (for example,                   deduction for value of collateral or setoff to
                                                                                                       claim is
     Name of creditor and complete mailing     Name, telephone number and email      trade debts,                              calculate unsecured claim.
                                                                                                     contingent,
         address, including zip code              address of creditor contact        bank loans,                    Total
                                                                                                    unliquidated,
                                                                                     professional                   claim,      1Deduction
                                                                                                     or disputed
                                                                                    services, and                      if       for value of
                                                                                     government                     partia       collateral         Unsecured Claim
                                                                                      contracts)                      lly         or setoff
                                                                                                                    secur            [1]
                                                                                                                      ed
     Native Ads Inc                          Attn: Legal Dept.                                                                                       $410,163
                                             855-981-8007
                                                                                    Trade
27                                           710 - 1090 W. Pender St
                                                                                    payable
                                             Vancouver, BC V6E 2N7
                                             Canada
     EMX Digital LLC                         Attn: Legal Dept.                                                                                       $403,094
                                             847-378-2240
                                                                                    Trade
28                                           222 North LaSalle Street, Suite 1650
                                                                                    payable
                                             Chicago, IL 60601
                                             United States
     SpotXchange, Inc.                       Attn: Michael Shehan                                                                                    $398,990
                                             303-345-6650
                                                                                    Trade
29                                           11030 Circle Point Road, Suite 350
                                                                                    payable
                                             Westminister, CO 80020
                                             United States
     Akamai Technologies, Inc.               Attn: Dr. F. Thomson Leighton                                                                           $388,187
                                             617-444-3000
                                                                                    Professional
30                                           150 Broadway
                                                                                    Services
                                             Cambridge, WA 02142
                                             United States
     Oath (Americas) Inc.                    Attn: Mr. Don Neff                                                                                      $385,356
                                             410-537-8500
                                                                                    Trade
31                                           3700 Odonnell Street
                                                                                    payable
                                             Baltimore, MD 21224
                                             United States
     MoPub, Inc.                             Attn: Mr. Jim Payne                                                                                     $367,482
                                             415-426-4200
                                                                                    Trade
32                                           1355 Market Street, Suite 900
                                                                                    payable
                                             San Francisco, CA 94103
                                             United States
     Switch                                  Attn: Legal Department                                                                                  $366,000
                                             7135 South Decatur Blvd.               Trade
33
                                             Las Vegas, NV 89118                    payable
                                             United States
     EMC Corp._                              Attn: Denis G Cashman                                                                                   $324,156
                                             508-435-1000
                                                                                    Trade
34                                           Ulica Inflancka 4A
                                                                                    payable
                                             Hopkinton, MA 01848
                                             United States
     District M Inc.                         Attn: Mr. L. C. Genest                                                                                  $308,808
                                             888-881-6930
                                                                                    Trade
35                                           5455 de Gaspé Avenue, Suite 730
                                                                                    payable
                                             Montreal, QC H2T 3B3
                                             Canada
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                       Main Document
                                                                 Pg 15 of 19


                                                                                                                                Amount of claim

                                                                                    Nature of                        If the claim is fully unsecured, fill in only
                                                                                     claim                        unsecured claim amount. If claim is partially
                                                                                                                       secured, fill in total claim amount and
                                                                                                    Indicate if
                                                                                  (for example,                   deduction for value of collateral or setoff to
                                                                                                     claim is
     Name of creditor and complete mailing     Name, telephone number and email    trade debts,                              calculate unsecured claim.
                                                                                                   contingent,
         address, including zip code              address of creditor contact      bank loans,                    Total
                                                                                                  unliquidated,
                                                                                   professional                   claim,      1Deduction
                                                                                                   or disputed
                                                                                  services, and                      if       for value of
                                                                                   government                     partia       collateral         Unsecured Claim
                                                                                    contracts)                      lly         or setoff
                                                                                                                  secur            [1]
                                                                                                                    ed
     Telaria, Inc.                           Attn: Mr. Mark S. Zagorski                                                                            $295,929
                                             646-723-5300
                                             info@telaria.com                     Trade
36
                                             222 Broadway, 16th Floor             payable
                                             New York, NY 10038
                                             United States
     PulsePoint, Inc.                        Attn: Mr. Sloan Gaon                                                                                  $295,131
                                             212-706-4800
                                                                                  Trade
37                                           360 Madison Avenue, 14th Floor
                                                                                  payable
                                             New York, NY 10017
                                             United States
     Internap Networks                       Attn: Legal Dept.                                                                                     $269,717
                                             404-302-9700
38
     Services Corp.                          12120 Sunset Hills Road, Suite 330
                                                                                  Professional
                                                                                  Services
                                             Reston, VA 20190
                                             United States
     Beachfront Media LLC                    Attn: Legal Dept.                                                                                     $262,623
                                             818-237-5964
                                             info@beachfrontmedia.com             Trade
39
                                             727 South Main Street                payable
                                             Burbank, CA 91506
                                             United States
     Neustar Information                     Attn: Mr. Paul S. Lalljie                                                                             $257,659
                                             571-434-5400
40
     Services, Inc.                          21575 Ridgetop Circle
                                                                                  Trade
                                                                                  payable
                                             Sterling, VA 20166
                                             United States
     Smart Adserver                          Attn: Mr. Cyrille Geffray                                                                             $250,483
                                             331-5-357-7965
                                                                                  Trade
41                                           8-10 rue Saint Fiacre
                                                                                  payable
                                             Paris, 75002
                                             France
     Smaato Inc.                             Attn: Legal Dept.                                                                                     $245,000
                                             646-650-5030
                                             americas@smaato.com                  Trade
42
                                             350 Fifth Avenue, Suite 7700         payable
                                             New York, NY 10118
                                             United States
     Aztek Technologies (1984)               Attn: Legal Dept.                                                                                     $244,418
                                             972-8918-1111
43
     Ltd                                     12 Silver Aba Hilel
                                                                                  Professional
                                                                                  Services
                                             Lod, 7129409
                                             Israel
             19-10974-smb              Doc 1       Filed 03/29/19 Entered 03/29/19 23:48:04                        Main Document
                                                                 Pg 16 of 19


                                                                                                                                 Amount of claim

                                                                                     Nature of                        If the claim is fully unsecured, fill in only
                                                                                      claim                        unsecured claim amount. If claim is partially
                                                                                                                        secured, fill in total claim amount and
                                                                                                     Indicate if
                                                                                   (for example,                   deduction for value of collateral or setoff to
                                                                                                      claim is
     Name of creditor and complete mailing     Name, telephone number and email     trade debts,                              calculate unsecured claim.
                                                                                                    contingent,
         address, including zip code              address of creditor contact       bank loans,                    Total
                                                                                                   unliquidated,
                                                                                    professional                   claim,      1Deduction
                                                                                                    or disputed
                                                                                   services, and                      if       for value of
                                                                                    government                     partia       collateral         Unsecured Claim
                                                                                     contracts)                      lly         or setoff
                                                                                                                   secur            [1]
                                                                                                                     ed
     Nielsen                                 Attn: Legal Dept.                                                                                      $229,060
                                             800-864-1224
                                                                                   Trade
44                                           85 Broad Street
                                                                                   payable
                                             New York, NY 10004
                                             United States
     Outbrain Inc.                           Attn: Mr. Yaron Galai                                                                                  $193,558
                                             646-867-0149
                                                                                   Trade
45                                           39 West 13th Street
                                                                                   payable
                                             New York, NY 10011
                                             United States
     Amsalem Business Travel                 Attn: Legal Dept.                                                                                      $150,000
46
     LLC                                     1680 State Route 23 North, Suite140   Trade
                                             Wayne, NJ 07470                       payable
                                             United States
     Evoque Dawn US Holdings                 Attn: Legal Dept.                                                                                      $140,232
47
     LLC                                     evoque@evoquedcs.com                  Trade
                                             17304 Preston Road, Suite 814         payable
                                             Dallas, TX
     Westminster Council Tax                 Attn: Westminster Council
                                                                                   Trade                                                            $136,220
48                                           PO Box 165, Erith, DA8 9DW
                                                                                   payable
                                             UK
     Eyeota Pte Ltd                          Attn: Legal Dept.
                                                                                   Professional                                                     $120,486
49                                           33 Irving Pl, 3rd Fl
                                                                                   Services
                                             New York, NY 10003
     GALIL SOFTWARE                          Attn: Legal Dept.                                                                                      $110,842
     &TECHNOLOGIC SERVICE                    054-5656760
                                                                                   Professional
50                                           2003 St. Industrial Area
                                                                                   Services
                                             Nazareth, 16164
                                             Israel
19-10974-smb       Doc 1        Filed 03/29/19 Entered 03/29/19 23:48:04     Main Document
                                              Pg 17 of 19


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  )
  In re:                                          )    Chapter 11
                                                  )
  SIZMEK TECHNOLOGIES, INC.,                      )    Case No. 19-___________(___)
                                                  )
                         Debtor.                  )
                                                  )

                                  LIST OF EQUITY SECURITY HOLDERS

      Debtor         Equity Holders          Address of Equity Holder      Percentage of
                                                                            Equity Held
  Sizmek                                   401 Park Avenue South,
  Technologies,   Sizmek Inc.              5th Floor                           100%
  Inc.                                     New York, New York 10016
19-10974-smb       Doc 1      Filed 03/29/19 Entered 03/29/19 23:48:04                Main Document
                                            Pg 18 of 19


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 SIZMEK TECHNOLOGIES, INC.,                           )    Case No. 19-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     Sizmek Inc.                                                                 100%
    19-10974-smb               Doc 1          Filed 03/29/19 Entered 03/29/19 23:48:04                                Main Document
                                                            Pg 19 of 19


    Fill in this information to identify the case and this filing:

   Debtor Name          Sizmek Technologies, Inc.

   United States Bankruptcy Court for the:                Southern District of New York
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate Ownership
            Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Mark Grether
                                       03/29/2019
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Mark Grether
                                                                                 Printed name
                                                                                 President
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
